Title: To George Washington from Jonathan Trumbull, Jr., 10 May 1781
From: Trumbull, Jonathan, Jr.
To: Washington, George


                        
                            sir
                            Hartford 10th May 1781
                        
                        In my Letter of 27th ulto I was obliged to leave Your Excellency undecided on the Proposal you was pleased to
                            make me in yours of the 16th.
                        I have now the Honor to inform that I have determined to accept the Offer—provided your Excellency can
                            dispence with a Delay which unavoidable Appointments of Public Business will occasion—these Appointments, made previous to
                            your Excellencys Call with the necessary Preperations for joining—will take my Time to the first Part of June—If this
                            Delay is admissible your Excellency will be so good as to inform me, & in the Mean Time I shall be takg my
                            Arrangements to attend your Commands as early as possible. With every Sentiment of Respect—I have the Honor to be Your
                            Excellencys most Obedient & Obliged humble Servant
                        
                            Jona. Trumbull Junr
                        
                    